Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed
September 13, 2012.




                                        In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00793-CV




                       IN RE LLOYD WAYNE OLIVER, Relator


                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS

                         MEMORANDUM OPINION

       On September 4, 2012, relator Lloyd Wayne Oliver filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel Lane Lewis, Harris County Democratic
Party Chair and Gilberto Hinojosa, Texas Democratic Party Chair, to restore his name to
the general election ballot.
      On September 5, 2012, relator filed a motion to dismiss the petition as moot. The
motion is granted.

      Accordingly, the petition for writ of mandamus is ordered dismissed as moot.

                                               PER CURIAM



Panel consists of Justices Frost, Seymore, and McCally.




                                           2